Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

Exhibit 10.6

***CONFIDENTIAL TREATMENT REQUESTED***

Note: Confidential treatment requested with respect to certain portions hereof
denoted with “***”

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) dated as of June 24, 2014 (the
“Effective Date”), is by and between HedgePath Pharmaceuticals, Inc., a Delaware
corporation, with its principal place of business at 324 South Hyde Park Avenue,
Tampa FL 33606 (the “Company”) and Nicholas J. Virca (the “Executive”).

WHEREAS, the Executive has heretofore served as the Company’s President and
Chief Executive Officer; and

WHEREAS, the Company, the Executive, Frank E. O’Donnell, Jr., M.D., HedgePath
LLC, and Mayne Pharma Ventures Pty Ltd, an Australian company ACN 168 896 357
(“Mayne Pharma”), are parties to that certain Equity Holders Agreement (the
“EHA”) that, among other things, affects the parties’ employment relationship
and contains certain conditions and limitations on the Executive’s right to
purchase a portion of the Company’s capital stock; and

WHEREAS, the Company and the Executive now desire to enter into this Agreement
to memorialize the agreed upon terms and conditions of the Executive’s
continuing employment with the Company as of the Effective Date, in each case on
the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual premises, covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt, and legal adequacy of which is hereby acknowledged, the parties,
intending to be legally bound, hereby agree as follows:

1. Term. The Company hereby agrees to continue to employ the Executive, and the
Executive hereby agrees to continue his employment with the Company, as the
Company’s President and Chief Executive Officer. The term of the Executive’s
employment shall be for a period of three (3) years, commencing on the Effective
Date and subject to earlier termination as provided in Section 7 hereof and the
EHA (the “Initial Term”). At the conclusion of the Initial Term, this Agreement
shall automatically renew for successive one (1) year terms (each, a “Renewal
Term”) unless either party gives the other written notice of non-renewal at
least sixty (60) days’ prior to the end of the Initial Term or a Renewal Term
(as the case may be) and subject to earlier termination as provided in Section 7
hereof and the EHA. When used herein, the term “Employment Term” shall mean the
Initial Term together with any Renewal Terms (if any).

2. Position and Duties.

(a) Responsibilities. The Executive will report to the Company’s Board of
Directors (the “Board”). Within the limitations established by the Bylaws of the
Company, the Executive shall have each and all of the duties and
responsibilities customarily associated with the position of President and Chief
Executive Officer and such other or different duties on behalf of the Company as
may be assigned from time to time by the Board.

(b) Devotion of the Executive’s Time. The Executive shall devote his full
business time, labor, skill and energy to conducting the business and affairs of
the Company and to performing his duties and responsibilities to the Company as
set forth in Section 2(a) hereof, unless otherwise approved by the Board. The
Executive shall perform the Executive’s duties and responsibilities to the
Company diligently, competently, faithfully and to the best of his ability.



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

(c) Representations. The Executive represents and warrant to the Company that
the Executive has the right to negotiate and enter into this Agreement, and the
Executive’s execution, delivery and performance of this Agreement does not
breach, interfere with or conflict with any other contractual agreement,
covenant not to compete, option, right of first refusal or other existing
business relationship or any judgment or order, in each case, to which the
Executive is a party or otherwise subject. the Executive acknowledges that this
representation and warranty is a material inducement to the Company entering
into this Agreement and in the event the Executive breaches this representation
and warranty, the Executive agrees to indemnify and hold harmless the Company
from any and all claims, actions, losses, damages, including, but not limited
to, reasonable attorney’s fees and expenses incurred by the Company as a result
of such breach.

3. Compensation.

(a) Salary. The Company shall pay to the Executive an annual cash salary in the
gross amount of $150,000 (the “Base Salary”) for services rendered hereunder,
payable in accordance with prevailing Company policy. The Base Salary may only
be adjusted with the approval of the Board or a designated committee thereof;
provided, however, that the Base Salary will automatically increase, on a
prospective basis, to $250,000 upon the closing of the Follow On Offering (as
defined in the EHA).

(b) Bonus. The Executive shall be eligible to receive an annual bonus (based on
the Company’s fiscal year) in cash or in securities of the Company or otherwise.
Such bonus, if any, shall be in an amount up to 50% of the Executive’s Base
Salary based on the achievement of such criteria as shall be approved by the
Board or a designated committee thereof; provided, however, that the Executive
must be employed by the Company on the last day of the fiscal year in question
to be eligible to earn such a bonus.

(c) Grant of Restricted Stock Units.

(i) It is anticipated that following the Effective Date, the Board will adopt a
2014 Equity Incentive Plan for the Company (the “EIP”). The EIP will be
comprised of an aggregate of 32,583,475 shares of Company common stock.

(ii) Concurrently with the adoption of the EIP (but subject to stockholder
approval thereof, if required), the Executive will be awarded 15,041,738
restricted stock units (the “Initial Grant”). The Initial Grant shall vest only
upon the earlier to occur of (A) September 3, 2016 or (B) the receipt of written
notice of acceptance by the United States Food and Drug Administration for the
filing of a New Drug Application by the Company for any Company product
candidate with a cancer indication utilizing the Company’s licensed
SUBA-Itraconazole technology, provided that the Executive is actively employed
by the Company on the earlier of such date. The actual grant of the restricted
stock units will be made under the EIP and a separate award agreement, the terms
of which shall control.

 

2



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

(iii) Following the Initial Grant, the Executive shall be entitled to receive
annual or other equity awards under the EIP or such other compensation plans
commensurate with his position as shall be adopted by the Board or a designated
committee thereof from time to time.

(iv) This Section 3(c) and any participation by the Executive in the EIP is to
be read in conjunction with, and is subject to, the terms of the EHA.

(d) 409A Compliance.

(i) The parties intend that the payments and benefits provided for in this
Agreement either be exempt from 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (“Code”), or be provided in a manner that complies with
Section 409A and any ambiguity herein shall be interpreted so as to be
consistent with the intent of this paragraph. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Section 409A or damages for failing to comply with
Section 409A. Notwithstanding anything contained herein to the contrary, all
payments and benefits which are payable upon a termination of employment
hereunder shall be paid or provided only upon those terminations of employment
that constitute a “separation from service” from the Company within the meaning
of Section 409A (determined after applying the presumptions set forth in Treas.
Reg. Section 1.409A-1(h)(1)). Further, if the Executive is a “specified
employee” as such term is defined under Section 409A at the time of a
termination of employment and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated recognition of
income or additional tax under Section 409A, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in payments or benefits ultimately paid or provided to the
Executive) until the date that is at least six (6) months following the
Executive’s termination of employment with the Company (or the earliest date
permitted under Section 409A, e.g., immediately upon the Executive’s death),
whereupon the Company will promptly pay the Executive a lump-sum amount equal to
the cumulative amounts that would have otherwise been previously paid to the
Executive under this Agreement during the period in which such payments or
benefits were deferred. Thereafter, payments will resume in accordance with this
Agreement.

(ii) Notwithstanding anything to the contrary in this Agreement, in-kind
benefits and reimbursements provided hereunder during any calendar year shall
not affect in-kind benefits or reimbursements to be provided in any other
calendar year, other than an arrangement providing for the reimbursement of
medical expenses referred to in Section 105(b) of the Code, and are not subject
to liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
the Executive and, if timely submitted, reimbursement payments shall be promptly
made to the Executive following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall the Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This paragraph shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to the Executive.

 

3



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

(iii) Additionally, in the event that following the Effective Date the Company
or the Executive reasonably determines that any compensation or benefits payable
under this Agreement may be subject to Section 409A, the Company and the
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (x) exempt the compensation and benefits
payable under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (y) comply with the requirements of Section 409A.

4. Benefits.

(a) Vacation Time. The Executive shall be entitled to four (4) weeks paid
vacation time and holidays per annum to be administered in accordance with the
Company’s policies governing the same; provided, however, that the Executive
shall not be able to take vacation time at any time that would materially
interfere with the business or operations of the Company.

(b) Reimbursement for Expenses. The Company shall promptly reimburse the
Executive for all reasonable and necessary business expenses incurred by the
Executive in accordance with his duties and responsibilities hereunder,
including, without limitation, telephone, facsimile, travel, lodging,
entertainment and other customary charges incurred by the Executive on behalf of
the Company in the performance of his duties hereunder, upon the presentation by
the Executive of appropriate evidence and documentation of the incurrence
thereof in accordance with the Company’s policies from time to time in effect.

(c) Other. In addition, the Executive shall receive such additional compensation
or other benefits as are provided to Company employees generally and Company
senior executives specifically, in each case as established by the Board in its
discretion.

5. Deductions. All amounts payable or which become payable to the Executive
under any provision of this Agreement shall be subject to such deductions and
withholdings as is required by applicable law.

6. Indemnification. The Company shall indemnify the Executive in his capacity as
an officer of the Company to the fullest extent permitted by applicable law
against all debts, judgments, costs, charges or expenses incurred or sustained
by the Executive in connection with any action, suit or proceeding to which the
Executive may be made a party by reason of his being or having been an officer
of the Company, or because of actions taken by the Executive which were believed
by the Executive to be in the best interests of the Company, and the Executive
shall be entitled to be covered by any directors’ and officers’ liability
insurance policies which the Company may maintain for the benefit of its
directors and officers, subject to the limitations of any such policies. The
Company shall have the right to assume, with legal counsel of its choice, the
defense of the Executive in any such action, suit or proceeding for which the
Company is providing indemnification to the Executive. Should the Executive
determine to employ separate legal counsel in any such action, suit or
proceeding, any costs and expenses of such separate legal counsel shall be the
sole responsibility of the Executive. If the Company

 

4



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

does not assume the defense of any such action, suit or other proceeding, the
Company shall, upon request of the Executive, promptly advance or pay any amount
for costs or expenses (including, without limitation, the reasonable legal fees
and expenses of counsel retained by the Executive) incurred by the Executive in
connection with any such action, suit or proceeding. The Company shall not be
obligated to indemnify the Executive against any actions that constitute, in the
reasonable discretion of the Board, an act of gross negligence or willful
misconduct or contrary to the general indemnification provisions of the Delaware
General Corporation Law or the Company’s certificate of incorporation or bylaws.

7. Termination.

(a) Termination by the Company upon Death. The Executive’s employment under this
Agreement shall terminate immediately upon the Executive’s death, subject to
Section 8 hereof.

(b) Termination by the Company with Cause. The Company shall have the right to
immediately terminate the Executive’s employment hereunder for Cause, subject to
Section 8 hereof. For purposes of this Agreement, the term “Cause” shall mean
any of the following: (i) the repeated and demonstrated failure of the Executive
to carry out the reasonable instructions of the Board in all material respects,
provided such instructions reasonably relate to and are not inconsistent with
the Executive’s management position and standing, which such conduct is not
cured within fifteen (15) days after receipt of written notice thereof by the
Executive from the Company; (ii) the breach by the Executive of any of the terms
or provisions of this Agreement or any other agreement between the Executive, on
the one hand, and the Company, on the other hand, on the part of the Executive
to be observed or performed, which failure or breach is not cured within fifteen
(15) days after receipt of written notice thereof by the Executive from the
Company; (iii) the Executive’s knowing and willful neglect or refusal for any
reason to attend to the Executive’s material duties and responsibilities under
this Agreement which such conduct is not cured within fifteen (15) days after
receipt of written notice thereof by the Executive from the Company; (iv) any
criminal liability of the Company which was substantially caused by the conduct
of the Executive; (v) the Executive’s conviction by, or entry of a plea of
guilty or nolo contendere in, a court of competent jurisdiction of an act of
fraud, embezzlement or willful breach of fiduciary duty to the Company, or any
crime constituting a felony; (vi) the Executive’s failure to resign from the
Company pursuant to Article VIII of the EHA; (vii) the Company becoming
insolvent, filing for bankruptcy protection, commencing liquidation proceedings,
having a trustee or receiver appointed over the Company’s property or business,
or dissolving; or (viii) the Board determining, in its sole discretion, that the
Company is no longer viable as a going concern.

(c) Termination by the Company upon Disability. If the Executive shall be unable
to substantially and materially perform his duties and responsibilities
hereunder by reason of illness or other incapacity, with or without
accommodation that may be required by law, his failure so to perform his duties
will not be grounds for terminating his employment for Cause by the Company;
provided, however should the period of such incapacity exceed six (6) months, or
fifty percent (50%) or more of the normal working days during any consecutive
nine (9) month period (a “Disability Occurrence”), then the Company may
immediately terminate the Executive’s employment hereunder due to the Disability
Occurrence, subject to Section 8 hereof.

 

5



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

(d) Termination by the Company with No Reason. The Company shall have the right
to terminate the Executive’s employment hereunder prior to the expiration of the
Employment Term on sixty (60) days prior written notice from the Company for “No
Reason,” subject to Section 8 hereof.

(e) Termination by the Executive.

(i) In the event that the Executive terminates the Executive’s employment
hereunder for any reason other than Good Reason (as defined below), the
Executive shall not be entitled to any benefits hereunder, effective upon the
date of termination (after giving effect to the notice period provided for in
this Section 7(e)). The Executive hereby agrees to provide the Board with sixty
(60) days written notice of any voluntary termination by the Executive.
Notwithstanding the foregoing, if the Executive terminates this Agreement, the
Company shall have the right to terminate this Agreement at any time during the
sixty (60) day notice period, subject to Section 8 hereof.

(ii) The Executive shall have the right to immediately terminate this Agreement
for Good Reason, subject to Section 8 hereof.

(iii) As used herein, “Good Reason” means, without the prior written consent of
the Executive, (A) a material breach by the Company of any of its obligations or
covenants set forth in this Agreement, which breach is not cured within fifteen
(15) days after receipt of written notice thereof by the Company from the
Executive, (B) a material reduction of the duties or responsibilities, or any
reduction in the title, of the Executive, which reduction is not cured within
fifteen (15) days after receipt of written notice thereof by the Company from
the Executive, (C) the assignment to the Executive of any duties or
responsibilities that are inconsistent, in any significant respect, with his
position, which action is not cured within fifteen (15) days after receipt of
written notice thereof by the Company from the Executive, or (D) the occurrence
of any of the events set out in clauses (A)-(C), inclusive, within six
(6) months following the occurrence of a Change of Control. For the avoidance of
doubt, the resignation by the Executive pursuant to Article VIII of the EHA
shall not constitute Good Reason.

(iv) As used herein, “Change of Control” means the occurrence of any one or more
of the following events (it being agreed that, with respect to paragraphs
(A) and (B) of this definition below, a “Change of Control” shall not be deemed
to have occurred if the applicable third party acquiring party is an “affiliate”
of the Company within the meaning of Rule 405 promulgated under the Securities
Act of 1933, as amended):

(A) An acquisition (whether directly from the Company or otherwise) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
and Exchange Act of 1934, as amended (the “1934 Act”)), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding Voting Securities; or

 

6



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

(B) the consummation, in one or a series of related transactions, of: (1) a
merger, consolidation or reorganization involving the Company, where the event
described in clause (A) would be the result; (2) a liquidation or dissolution of
or appointment of a receiver, rehabilitator, conservator or similar person for,
or the filing by a third party of an involuntary bankruptcy against, the
Company; or (3) an agreement for the sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than a
transfer to a subsidiary of the Company).

8. Effect of Termination.

(a) Upon termination of the Executive’s employment hereunder through a notice of
non-renewal pursuant to Section 1 or pursuant to Sections 7(a), 7(b), 7(c) or
7(e)(i), the Executive shall be entitled to receive the following: (A) all
accrued but unpaid Base Salary through the date of such termination; (B) all
unpaid bonus amounts due and owing pursuant to Section 3(b) hereof through the
date of such termination; (C) any post-termination rights available to the
Executive under and pursuant to the terms the Company’s prevailing employee
benefits policies; and (D) as applicable, his estate shall be entitled to
receive any payments under any applicable life (other than key man life
insurance in favor of the Company) or disability insurance plans that are
properly payable that have not been paid.

(b) Upon termination of the Executive’s employment hereunder pursuant to
Sections 7(d) or 7(e)(ii) for Good Reason as defined in Sections 7(e)(iii)(A) to
(C), the Executive shall be entitled to receive the following: (x) all items set
forth in Section 8(a) hereof and (y) a cash payment in an amount equal to six
(6) months Base Salary, provided, however, that in the event ***, the cash
payment set forth in clause (y) immediately above shall automatically be
increased to a cash payment in an amount equal to twelve (12) months Base
Salary.

(c) Upon termination of the Executive’s employment hereunder pursuant to
Section 7(e)(ii) for Good Reason as defined in Section 7(e)(iii)(D), the
Executive shall be entitled to receive the following: (x) all items set forth in
Section 8(a) hereof and (y) a cash payment in an amount equal to twelve
(12) months Base Salary, provided, however, that in the event ***, the cash
payment set forth in clause (y) immediately above shall automatically be
increased to a cash payment in an amount equal to eighteen (18) months Base
Salary.

(d) Any payments due to the Executive under Section 8(b) and (c) shall be
contingent upon the Executive’s execution and non-revocation of a market
standard release agreement in favor of the Company and its related parties.

 

7



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

9. Restrictions Respecting Confidential Information, Non-Competition, etc.

(a) Acknowledgment of the Executive. The Executive acknowledges and agrees that
by virtue of the Executive’s position and involvement with the business and
affairs of the Company, the Executive has developed and will continue to develop
substantial expertise and knowledge with respect to all aspects of the business,
affairs and operations of the Company and has had access to and will continue to
have access to all significant aspects of the business and operations of the
Company and to confidential and proprietary information of the Company. As such,
the Executive acknowledges and agrees that the Company will be damaged if the
Executive were to breach or threaten to breach any of the provisions of this
Section 9 or if the Executive were to disclose or make unauthorized use of any
confidential and proprietary information of the Company or otherwise engage in
the activities prohibited by this Section 9. Accordingly, the Executive
expressly acknowledges and agrees that the Executive is knowingly and
voluntarily entering into this Agreement, and that the terms, provisions and
conditions of this Section 9 are fair and reasonable and necessary to adequately
protect the Company and its business.

(b) Confidentiality Agreement. Concurrently with the execution of this
Agreement, the Executive shall execute the Company’s standard form of
Confidentiality and Intellectual Property Agreement (the “Confidentiality
Agreement”), the terms and provisions of which are incorporated herein by
reference as binding and operative provisions of this Agreement.

(c) Non-Compete. During the parties’ employment relationship and for one
(1) year after the termination of that relationship for any reason, the
Executive shall not, directly or indirectly, anywhere within the United States,
manage, operate or control, or participate in the ownership, management,
operation or control of, or otherwise become materially interested in (whether
as an owner, stockholder, lender, executive, employee, officer or director) any
business (other than the Company) which is in the business of (i) utilizing
pharmaceutical compounds to impact the hedgehog signaling pathway as a means of
treating cancer in humans and/or (ii) utilizing pharmaceutical compounds
containing itraconazole as the primary active ingredient (the “Business”), or,
directly or indirectly, induce or influence any person that has a business
relationship with the Company or any of its subsidiaries or affiliates relating
to the Business to discontinue or reduce the extent of such relationship. For
purposes of this Agreement, the Executive shall be deemed to be directly or
indirectly interested in a business if he is engaged or interested in that
business as an owner, stockholder, lender, executive, employee, officer or
director, but not if the Executive’s interest is limited solely to the ownership
of not more than 4.99% of the securities of any class of equity securities of a
corporation or other entity whose shares are listed or admitted to trade on a
national securities exchange or are quoted on the Over the Counter Bulletin
Board or similar public trading system.

(d) Non-Solicitation of Customers. During the parties’ employment relationship,
the Executive will not, either directly or indirectly, whether on the
Executive’s own behalf or on behalf of any other individual or entity (other
than the Company), solicit or attempt to solicit any customer or actively sought
prospective customer of the Company for the purpose of providing such customer
or actively sought prospective customer a product that is competitive with a
product then offered or under development by the Company. For one (1) year after
the termination of the parties’ employment relationship for any reason, the
Executive will not, either directly or indirectly, whether on the Executive’s
own behalf or on behalf of any other individual

 

8



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

or entity, solicit or attempt to solicit any customer or actively sought
prospective customer of the Company with whom the Executive had Material Contact
during the parties’ employment relationship for the purpose of providing such
customer or actively sought prospective customer a product that is competitive
with a product offered or under development by the Company as of the termination
of the parties’ employment relationship. For purposes of this Section 9(d), the
Executive will be deemed to have had “Material Contact” with a customer or
actively sought prospective customer of the Company if the Executive (i) dealt
directly with the customer or actively sought prospective customer on behalf of
the Company; (ii) coordinated or supervised the Company’s dealings with the
customer or actively sought prospective customer; (iii) obtained confidential
information about the customer or actively sought prospective customer in the
ordinary course and as a result of the parties’ employment relationship; or
(iv) received compensation resulting directly from the Company’s sale of
products to the customer or actively sought prospective customer.

(e) Non-Solicitation of Employees. During the parties’ employment relationship
and for one (1) year after the termination of that relationship for any reason,
the Executive shall not, directly or indirectly, solicit to employ, or employ
for himself or others, any employee of the Company, or any subsidiary or
affiliate of the Company, who was an officer, director or employee of, or
consultant or advisor to, the Company, or any subsidiary or affiliate of the
Company, as of the date of the termination of the Executive’s employment with
the Company or during the preceding six (6) month period, or solicit any such
person to leave such person’s position or join the employ of, or act in a
similar capacity with, another, then or at a later time.

(f) No Limitation. The parties agree that nothing in this Agreement shall be
construed to limit or negate the common law of torts, confidentiality, trade
secrets, fiduciary duty and obligations where such laws provide the Company with
any broader, further or other remedy or protection than those provided herein.

(g) Specific Performance. Because the breach or any threatened breach of any of
the provisions of this Section 9 may result in immediate and irreparable injury
to the Company for which the Company may not have an adequate remedy at law, the
Executive expressly agrees that the Company shall be entitled, in addition to
all other rights and remedies available to it at law, in equity or otherwise, to
a decree of specific performance of the restrictive covenants contained in this
Section 9 and further to a temporary and permanent injunction enjoining such
breach or threatened breach, in each case without the necessity of proving
damages and without the necessity of posting bond or other security.

(h) Challenge of Agreement by the Executive. In the event the Executive
challenges this Agreement and an injunction or other relief is issued staying
the implementation of any of the restrictions imposed by Section 9 hereof, the
time remaining on the restrictions shall be tolled until the challenge is
resolved by final adjudication, settlement or otherwise, except that the time
remaining on the restrictions shall not be tolled during any period in which the
Executive is unemployed.

(i) Interpretation of Restrictions. The Executive acknowledges that the type and
periods of restriction imposed by this Section 9 are fair and reasonable and are
reasonably

 

9



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

required for the protection of the legitimate interests of the Company and the
goodwill associated with the business of the Company; and that the time, scope,
geographic area and other provisions of this Agreement have been specifically
negotiated by sophisticated commercial parties and are given as an integral part
of the transactions contemplated hereby. If any of the covenants in this
Section 9, or any part hereof, is hereafter construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants herein, which shall be given full effect, without regard to the
invalid portions. In the event that any covenant contained in this Agreement
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it shall be judicially modified so as to extend only over the maximum period of
time for which it may be enforceable and/or over the maximum geographical area
as to which it may be enforceable and/or to the maximum extent in all other
respects as to which it may be enforceable, all as determined by such court in
such action.

(j) Exclusive Forum. Any legal action involving the validity, interpretation, or
breach of the terms of this Section 9 shall be brought exclusively in the courts
of the State of Florida located in Hillsborough County (or, if appropriate, the
US Federal District Court for the Middle District of Florida located in
Hillsborough County). The parties hereby submit to the exclusive jurisdiction
and venue of such courts, and they hereby irrevocably waive, to the fullest
extent permitted by law, any objection they may now or hereafter have to the
personal jurisdiction or venue of such courts or to any claim of inconvenient
forum.

10. Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the “Business
Day” (defined as a day on which banks in New York City are open) of such
delivery (as evidenced by the receipt of the personal delivery service); (ii) if
mailed certified or registered mail return receipt requested, four (4) Business
Days after being mailed; (iii) if delivered by overnight courier (with all
charges having been prepaid), on the Business Day of such delivery (as evidenced
by the receipt of the overnight courier service of recognized standing); or
(iv) if delivered by facsimile or e-mail transmission, on the Business Day of
such delivery if sent by 6:00 p.m. in the time zone of the recipient, or if sent
after that time, on the next succeeding Business Day (as evidenced by the
printed confirmation of delivery generated by the sending party’s telecopier
machine). If any notice, demand, consent, request, instruction or other
communication cannot be delivered because of a changed address of which no
notice was given (in accordance with this Section 10), or the refusal to accept
same, the notice, demand, consent, request, instruction or other communication
shall be deemed received on the second Business Day the notice is sent (as
evidenced by a sworn affidavit of the sender). All such notices, demands,
consents, requests, instructions and other communications will be sent to the
address first above written. Any notice, consent, direction, approval,
instruction, request or other communication given in accordance with this
Section 10 shall be effective after it is received by the intended recipient.

 

10



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

11. General Provisions.

(a) Benefits of Agreement and Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
executors, administrators, heirs, successors and permitted assigns; provided,
however, that the Executive may not (except for the rights to any remuneration
of benefits of the Executive that pass to his estate or heirs upon his death)
assign or delegate any of his rights or duties hereunder except upon the prior
written consent of the Company. This Agreement shall be binding on any successor
to the Company whether by merger, consolidation, acquisition of all or
substantially all of the Company’s stock, assets or business or otherwise, as
fully as if such successor were a signatory hereto, and the Company shall cause
such successor to, and such successor shall, expressly assume the Company’s
obligations hereunder. The term “Company” as used in this Agreement shall
include all such successors. Except as expressly permitted by this
Section 11(a), nothing herein is intended to or shall be construed to confer
upon or give any person, other than the parties hereto, any rights, privileges
or remedies under or by reason of this Agreement.

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed in that state, without regard or reference to its principles
of conflicts of laws.

(c) Arbitration of Claims. Subject to Section 9(j) above, in the event of any
dispute, claim, question or disagreement arising from or relating to this
Agreement or the breach thereof, the Company and the Executive agree to settle
the dispute, claim, question or disagreement by arbitration before a single
arbitrator in Tampa, Florida (or the city in which the Company’s principal
headquarters then is located) selected by, and such arbitration to be
administered by, the American Arbitration Association (“AAA”) in accordance with
its Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Each of the
Company and the Executive hereby agrees and acknowledges that all disputes
between or among them are subject to the alternative dispute resolution
procedures of this Section 11(c). Each of the Company and the Executive agrees
that any aspect of alternative dispute resolution not specifically covered in
this Agreement shall be covered, without limitation, by the applicable AAA rules
and procedures. Each of the Company and the Executive further agree that any
determination by the arbitrator regarding any dispute, claim, question or
disagreement arising from or relating to this Agreement shall be final and
binding upon the parties hereto and shall not be subject to further appeal. Each
of the Company and the Executive shall bear their own costs and expenses and an
equal share of the arbitrator’s fees and administrative fees of arbitration;
provided, however, that upon receipt of the determination by the arbitrator the
prevailing party shall have all reasonable out-of-pocket fees and expenses
reimbursed promptly (in all events within 10 calendar days following delivery to
both parties of the arbitrator’s decision) by the non-prevailing party in any
such dispute.

(d) Interpretation. This Agreement shall be construed and interpreted without
regard to any presumption against the party causing this Agreement to be
drafted.

(e) Severability. Each term and provision of this Agreement is severable; the
invalidity, illegality or unenforceability or modification of any term or
provision of this Agreement shall not affect the validity, legality and
enforceability of the other terms and provisions of this Agreement, which shall
remain in full force and effect. Since it is the desire and intent of the
parties that the provisions of this Agreement be enforced to the fullest extent

 

11



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought, should any particular provision of this Agreement
be deemed invalid, illegal or unenforceable, the same shall be deemed reformed
and amended to delete that portion that is adjudicated to be invalid, illegal or
unenforceable and the deletion shall apply only with respect to the operation of
such provision and to the extent of such provision and, to the extent that a
provision of this Agreement would be deemed unenforceable by virtue of its
scope, but may be made enforceable by limitation thereon, each party agrees that
this Agreement shall be reformed and amended so that the same shall be
enforceable to the fullest extent permissible under applicable law.

(f) Entire Agreement. This Agreement (together with the Confidentiality
Agreement and the EHA) contains the entire understanding and agreement of the
parties, and supersedes any and all other prior and/or contemporaneous
understandings and agreements, either oral or in writing, between the parties
hereto with respect to the subject matter hereof, all of which are merged
herein. Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, oral or otherwise, have been made by
either party, or anyone acting on behalf of either party, which are not embodied
herein (or in the Confidentiality Agreement or the EHA), and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding (except those in the Confidentiality Agreement and the EHA).

(g) Amendments; Waiver. This Agreement may be modified, amended or waived only
by an instrument in writing signed by the Company and the Executive; provided,
however, that any such amendment or waiver shall be unanimously approved by the
Board. No waiver of any provision hereof shall be valid unless made in writing
and signed by the party making the waiver. No waiver of any provision of this
Agreement shall constitute a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver.

(h) Headings; Counterparts. The headings contained in this Agreement are
inserted for reference purposes only and shall not in any way affect the
meaning, construction or interpretation of this Agreement. This Agreement may be
executed in two (2) counterparts, each of which, when executed, shall be deemed
to be an original, but both of which, when taken together, shall constitute one
and the same document. Such counterparts may be executed and delivered by
facsimile/e-mail transmission, which shall constitute valid execution and
delivery.

(i) Right of Legal Representation. The Executive represents and warrants that
the Executive has read this Agreement and the Executive understands that this is
an important legal document the Executive hereby represents and warrants that
the Executive has been advised of his right to seek independent legal counsel in
connection with the negotiation and execution of this Agreement and that the
Executive has either retained and has been represented by such legal counselor
has knowingly and voluntarily waived his right to such legal counsel and desires
to enter into this Agreement without the benefit of independent legal
representation.

[Remainder of page intentionally left blank.

[Signature page immediately follows.]

 

12



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

Confidential treatment requested with respect to certain portions hereof denoted
with “***”

IN WITNESS WHEREOF, each of the Company and the Executive has executed this
Employment Agreement as of the date first above written.

 

HEDGEPATH PHARMACEUTICALS, INC. By:  

/s/ Garrison Hassara

Name:   Garrison Hassara Title:   Chief Financial Officer and Treasurer

/s/ Nicholas J. Virca

Nicholas J. Virca